Citation Nr: 0423105	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.   

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.   





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1995.

The Board of Veteran's Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans' Affairs (VA) 
Regional Office (RO) rating decision in May 2002.

A historical review of the record shows that in an unapealed 
March 1996 rating decision, the RO denied claims of 
entitlement to service connection for back and bilateral knee 
disabilities.  

In July 2001, the veteran filed a reopened claim of 
entitlement to service connection for a back disability.

In November 2001, the veteran filed a reopened claim of 
entitlement to service connection for right and left knee 
disabilities.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the claim 
of service connection for a back disability, because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  The change in the law is 
applicable to the claim of service connection for right and 
left knee disabilities because such claim was filed after 
August 29, 2001. 

Thus, the questions for Board consideration are (1) whether 
new and material evidence has been submitted since March 
1996, to reopen a claim of entitlement to service connection 
for a back disability under the standard of review in effect 
prior to August 29, 2001 and (2) whether new and material 
evidence has been submitted since March 1996, to reopen 
claims of entitlement to service connection for right and 
left knee disabilities under the standard of review in effect 
on and after August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issues of entitlement to service connection for back and 
bilateral knee disabilities on a de novo basis will be 
addressed in the Remand section of the decision. 

The issues of entitlement to service connection for back and 
bilateral knee disabilities on a de novo basis are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO 
denied service connection for a back disability because the 
veteran's back pain in service was not attributed to an 
identifiable underlying chronic back disability.

2.  Evidence submitted since the unappealed March 1996 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an unappealed March 1996 rating decision, the RO 
denied service connection for a right knee disability because 
a chronic right knee disability was not shown in active 
service.

4.  Evidence submitted since the unappealed March 1996 RO 
rating decision is not cumulative in nature, is probative of 
the issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

5.  In an unappealed March 1996 rating decision, the RO 
denied service connection for a left knee disability because 
a chronic left knee disability was not shown in active 
service.

6.  Evidence submitted since the unappealed March 1996 RO 
rating decision is not cumulative in nature, is probative of 
the issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed March 1996 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a back disability, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103 (2003).

2.  Evidence submitted since the unappealed March 1996 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a right knee disability, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
on and after August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1103 (2003).

3.  Evidence submitted since the unappealed March 1996 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a left knee disability, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
on and after August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A March 1986 service enlistment physical examination report 
was silent for any identifiable back or knee disability.  The 
veteran's service medical records show that in an undated 
medical report, her complaints of back pain were diagnosed as 
mechanical back pain.  In October 1988, she was seen for 
bilateral knee complaints including giving out while going up 
and down ladders.  

On objective examination, both knees revealed slight laxity 
of the medial ligaments.  Early chondromalacia patellae was 
noted.  In August 1993, she was treated for a right knee 
sprain.  An x-ray of the right knee was normal.  A June 1995 
physical examination report for separation purposes was 
silent for any pertinent back or knee findings.  A report of 
medical history at that time shows she noted wearing a back 
brace for heavy lifting.  No associated back injury was 
noted.  Also, she noted a history of a left knee injury 
requiring physical therapy.

In an unappealed March 1996 rating decision, the RO denied 
service connection for back and bilateral knee disabilities 
due to the absence of objectively demonstrated chronic back 
or knee disability shown in active duty.

Evidence submitted following the March 1996 RO rating 
decision, includes VA outpatient treatment records dated in 
2001 and 2002.  In September 2001, the presence of possible 
spurring along the left patella was noted by x-ray.  In 
October 2001, a VA problem list noted knee pain not new and 
chondromalacia.  In January 2002, the veteran essentially 
noted a history of an injury to both knees in service.  She 
complained of bilateral knee weakness and requested an 
evaluation of the knees.

A September 2002 VA orthopedic examination report shows 
evidence of chronic lumbosacral strain without radiculopathy 
and internal derangement of both knees.   

A November 2002 private x-ray report of the lumbar spine 
revealed minimal degenerative lipping about the anterior 
aspect of the superior endplate of L2.

A January 2003 private medical statement referred to 
unspecified x-ray findings that were not considered due to 
any recent event.  

In January 2003, the veteran attended a hearing before a 
Decision Review Officer (DRO) at the RO.  The hearing 
transcript is on file.  The veteran essentially related the 
onset of her back and bilateral knee disabilities to active 
duty.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.   
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R.  
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999)  withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order  ), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that due to the favorable 
disposition of the issues on appeal, that any VCAA notice 
deficiency represents nothing more than harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  
Accordingly, there is no prejudice to the veteran in 
proceeding with this case at this time. 





New and Material Evidence to Reopen a claim of Service 
Connection for a Back Disability

The veteran seeks to reopen her claim of entitlement to 
service connection for a back disability, which the RO denied 
in an unappealed March 1996 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen her claim consists of 
pertinent postservice VA and private medical records 
essentially referring to the presence of a chronic back 
disability including back strain with degenerative changes.  

In reviewing this case, the Board notes that the veteran's 
back pain in service was due to mechanical back pain.  The 
Board notes that on September 26, 2003, new criteria for 
rating disabilities of the spine became effective.  See 
Schedule for Rating Disabilities: The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003).  It was noted that the diagnosis of 
mechanical back pain is a broad general diagnosis that does 
not identify an underlying pathologic process to account for 
the pain.  Most mechanical back pain (70 percent) is due to 
lumbar strain or sprain, with 10 percent due to degenerative 
changes in discs and facets, 4 percent due to herniated 
discs, 4 percent due to osteoporotic compression fractures 
and 3 percent due to spinal stenosis.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a hearing before a DRO in 
January 2003.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that she has 
chronic back disability which stems from active duty.  Such 
added evidence bears directly and substantially on the 
specific issues at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic back disability is reopened.  38 
C.F.R. § 3.156(a) under the standard of review in effect 
prior to August 29, 2001.


New and Material Evidence to Reopen a Claim of Service 
Connection for Right and Left Knee Disabilities

The veteran seeks to reopen her claim of entitlement to 
service connection for right and left knee disabilities.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen her claim consists of 
pertinent postservice VA medical records essentially 
referring to the presence of a chronic bilateral knee 
disability, diagnosed as internal derangement of the knees 
with chondromalacia.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a hearing before a DRO in 
January 2003.

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that she has 
right and left knee disabilities which stem from active duty.  

Such added evidence submitted since the unappealed March 1996 
RO rating decision is not cumulative in nature, is probative 
of the issue at hand and, when viewed in the context of all 
the evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for right and left knee disabilities is reopened.  
38 C.F.R. § 3.156(a) under the standard of review in effect 
on and after August 29, 2001.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability, the appeal is granted to this extent only. 

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic right knee disability, the appeal is granted to this 
extent only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic left knee disability, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issues of entitlement to service 
connection for low back and bilateral knee disabilities 
remain unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).

Significantly, the Board notes that in view of the favorable 
Board decision cited above, as well as the complaints of back 
and knee symptoms noted in the service medical records and on 
postservice treatment records, the veteran should be afforded 
a comprehensive VA orthopedic examination with a nexus 
opinion in order to determine the nature, extent of severity, 
etiology and date of approximate onset of any underlying 
identifiable chronic back or knee disability and its 
relationship to the back and knee symptoms in service, if 
any.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include competent medical statements 
showing a nexus between her back and/knee 
disorders and active duty.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of any current back or 
bilateral knee disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a back and/or knee 
disorder(s), if present, is/are 
etiologically related to active service.  
The examiner must support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to service connection for 
chronic back and bilateral knee 
disabilities should be formally 
adjudicated on a de novo basis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.  

The veteran need take no action until she is notified by the 
VBA AMC; however, she is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of her claims for service 
connection for chronic back and bilateral knee disabilities.  
38 C.F.R.  3.655 (2003).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



